Citation Nr: 1750660	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  06-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability for the period prior to June 29, 2005 and from September 1, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Historically, the Board notes that a claim for an increased rating for a left foot disability was originally on appeal and denied by the Board via a March 2012 decision.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand (JMR).  In compliance with the JMR, the Board issued a March 2014 remand for a new examination in conjunction with the left foot disability and for consideration of a TDIU.  Following completion of the additional development, the case was returned to the Board and the Veteran was granted a higher 20 percent rating for his left foot disability via a May 2017 decision.  This decision was effectuated by the Agency of Original Jurisdiction (AOJ) in a May 2017 rating decision.  The Board, however, remanded the issue of a TDIU for additional development.  The AOJ has since complied with the remand directives and this issue is properly before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges that the Veteran is already in receipt of a temporary total disability rating (100 percent) for convalescence due to his service-connected left foot disability for the period from June 29, 2005 to September 1, 2005.  Nevertheless, receipt of a 100 percent convalescent evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  In Bradley, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  Id.  In this case, however, the Veteran's total disability rating and TDIU claim are predicated on the same service-connected disability, the left foot disability.  Accordingly, the Board finds the claim of entitlement to a TDIU for the period from June 29, 2005 to September 1, 2005 is moot.  Such has been reflected on the title page of this decision.  


FINDING OF FACT

Prior to June 29, 2005 and from September 1, 2005, the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Prior to June 29, 2005 and from September 1, 2005, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA examinations and opinions were provided.  The Veteran's service treatment records, Social Security records, and pertinent post-service treatment records were obtained.   The Veteran was also offered the opportunity to testify before the Board, but he declined.  The Board finds that all necessary development has been accomplished.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Although not specifically stated, in the March 2014 remand, the Board found that the issue of a TDIU was raised by the record and, thus, was part and parcel to the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, however, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability initially on appeal in this case, the Veteran's left foot disability.  See Id. at 454-455 (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  

Here, the Veteran is currently service-connected for residuals, metatarsal bone fractures, left foot (20 percent); tinnitus (10 percent); residuals, metatarsal bone fractures, right foot (0 percent); bilateral hearing loss (0 percent); and scar, left foot associated with residuals, metatarsal bone fractures, left foot (0 percent).  Notably, other than the temporary 100 percent rating assigned under 38 C.F.R. § 4.30 from June 29, 2005 to September 1, 2005, the Veteran's combined disability rating has not exceeded 30 percent.  Accordingly, the Veteran has not met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the applicable appeal periods.  

Even though the Veteran does not meet the schedular criteria for consideration of a TDIU, the Board must still consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.  However, in light of Rice, the Board is limited to consideration of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected left foot disability, exclusively.  

The record indicates that the Veteran graduated high school in 1974.  Following separation from the military service in 1978, he worked as a welder/fitter for 15 to 16 years, until he hurt his back and was unable to work.  See September 2016 VA Examination.  

In February 2007, the Veteran reported that he was not currently working due to his back disability.  See VA Medical Center (VAMC) records.  

In November 2007, the Veteran underwent a VA examination to determine the current severity of his left foot disability.  He reported that he quit work in 1990 as a welder due to the combination of his feet, left hip, and back.  He described symptoms of toe cramping and left foot aching-type pain in his toes, generally 4 out of 10.  He indicated that he could no longer hunt, work, or fly-fish.  He stated that he could only sit on the bench and was only able to walk 10 minutes before he must sit down.  

In spite of the Veteran's report that he quit work due to a combination of disabilities, including his feet, the evidence of record consistently indicates that the Veteran stopped working because of nonservice-connected back and hip injuries.  In pertinent part, the Veteran's private treatment records dated in the 1990s do not show treatment for a foot disability.  Moreover, in July 1994 and December 1995 disability reports, the Veteran indicated that his back and left hip were his disabling conditions, with no mention of a foot disability.  These reports of disabling back and left hip problems are further supported by the Veteran's private treatment record.  Furthermore, Social Security Administration (SSA) records show that the Veteran was rated as disabled in December 1995 and was awarded SSA benefits based on the severe impairment of his nonservice-connected avascular necrosis of the left hip.  

In light of the foregoing evidence, the Board finds that the Veteran's November 2007 statement that he quit work in 1990 as a welder due to the combination of his feet, left hip, and back not credible.  Significantly, the record clearly shows that the Veteran became disabled in the 1990s due to his back problems and avascular necrosis of the left hip, not as a result of a foot disability.  
In August 2010, the Veteran underwent a VA examination to determine the current severity of his left foot disability.  In reporting his social history, the Veteran stated that he was forced into retirement in his early 40s secondary to his back and hip.  He reported that after walking or standing for a half hour he had pain in the left foot, 8 out of 10.  Sitting at rest he had pain, 4 out of 10.  Going up or down steps he had pain, 8 out of 10.  He also indicated that his left foot cramped without any precipitating or aggravating activities and he had swelling on a daily basis that was gone in the morning.  Upon evaluation, the Veteran's gait was within normal limits, he could walk on his heels, and he could do tandem walking.  However, it was too painful for him to walk on his toes. 

The Veteran was most recently provided a VA examination to evaluate the current severity of his left foot disability in September 2016.  The Veteran reported that he had to stop working due to a back injury.  His left foot symptoms included cramps, falling asleep, coldness, and pins and needles.  He reported that he had difficulty walking, such that he only walked to prepare meals and use the bathroom.  He rarely left the house and rarely drove.  The examiner indicated that the Veteran was limited to walking/standing a maximum of 10 minutes and was further limited to a maximum of 5 minutes upon flare-ups.  The examiner also opined that it was expected that the left foot disability would result in an inability to work in any setting other than a sedentary environment, which did not require climbing of ladders, using stairs, or walking in excess of 5 minutes at a time. 

In light of the foregoing, the Board acknowledges that the Veteran's left foot disability has resulted in occupational impairment; however, the evidence of record does not show that his service-connected left foot disability has precluded substantially gainful employment.  The Board emphasizes that the assigned disability rating is already meant to compensate the Veteran for the average impairment of earning capacity resulting from his service-connected left foot disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Accordingly, the Veteran's overall disability rating does not meet the criteria for a schedular assignment of a TDIU, and the weight of the evidence does not indicate that the Veteran is rendered unable to obtain and maintain substantially gainful employment due to the effects of his service-connected disability alone, so as to require referral to the Director of Compensation Service for extraschedular consideration.  Thus, as a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and his claim of entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU for the period prior to June 29, 2005 and from September 1, 2005 is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


